Citation Nr: 0717675	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-41 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a bilateral foot 
disability.  

2. Entitlement to service connection for bilateral hearing 
loss.  

3. Entitlement to service connection for tinnitus.  

4. Entitlement to service connection for a prostate disorder.  

5. Entitlement to service connection for headaches.  

6. Entitlement to service connection for sinusitis.  

REPRESENTATION

Veteran represented by:  Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1958 to March 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1. There is no competent medical evidence to show that the 
veteran currently has a bilateral foot disability.  

2. There is no competent medical evidence to show that the 
veteran currently has bilateral hearing loss for VA purposes.  

3. There is no competent medical evidence to show that the 
veteran currently has tinnitus.  

4. A prostate disorder, first diagnosed after service, is not 
shown to be due to disease or injury of service origin.  

5. Headaches, first clinically documented after service, are 
not shown to be due to disease or injury of service origin.

6. Sinusitis, first diagnosed after service, is not shown to 
be due to disease or injury of service origin.  

CONCLUSIONS OF LAW

1. A bilateral foot disability is not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).  

2. Bilateral hearing loss is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2006).  

3. Tinnitus is not due to disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).  

4. A prostate disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

5. Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).  

6.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in February 2006.  The notice included the type of 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit any 
evidence in his possession that pertained to the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date of 
the claim). 

As for the degree of disability assignable and effective date 
of the claims, the RO provided post-adjudication VCAA notice 
in an April 2006 supplemental statement of the case.  As 
notice came after the initial adjudication of the claims, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  As the claims of 
service connection are denied, no disability rating can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error as to these claims.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Further, to the extent that the VCAA notice letter of 
February 2006 was also provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims.  That is he had the opportunity to submit 
additional argument and evidence and to address the claims at 
a hearing in April 2005.  The claims were then readjudicated 
following substantial content-complying notice as evidenced 
by the supplemental statements of the case in April 2006 and 
August 2006.  As the timing error did not affect the 
essential fairness of the adjudication of the claims, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 
No.06-7001 (Fed. Cir. May 16, 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a hearing 
at the RO before a local hearing officer in April 2005.  The 
RO has attempted, on at least three occasions through the 
National Personnel Records Center and Records Management 
Center, to obtain the veteran's service medical records, but 
they are unavailable, presumably having been lost.  The 
veteran was apprised of the RO's efforts by letters in May 
2003, June 2005, and August 2005, and he has been invited to 
submit alternative forms of supporting evidence, such as 
"buddy" statements, statements from service medical 
personnel, letters written and photographs taken during 
service, and medical opinions.  Consideration of the missing 
service medical records has been made in the adjudication of 
the claims, as will be further addressed in the decision 
below.  

The RO has also obtained the veteran's VA records and records 
from the Social Security Administration.  The veteran has not 
identified any additional pertinent records, such as private 
treatment records, for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
veteran's claims, and that further development in this 
respect is not required because there is no record of a 
bilateral foot disability, hearing loss, tinnitus, a prostate 
disorder, headaches, or sinusitis, or complaints relative 
thereto, during or contemporaneous with his period of 
service.  Further, as to the prostate disorder, headaches, 
and sinusitis, there is no competent evidence of persistent 
or recurrent symptoms relative to the claimed disabilities 
following his discharge from service until many years later.  
As for the bilateral foot disability, bilateral hearing loss, 
and tinnitus claims, there is no evidence that the veteran 
has these conditions or persistent or recurrent symptoms of 
these conditions.  Under these circumstances a medical 
examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a 
veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



Analysis

Bilateral Foot Disability, Bilateral Hearing Loss, Tinnitus

The veteran contends that he has a foot disability, hearing 
loss, and tinnitus related to his military service.  He 
testified that he has problems with his feet that began in 
service when he was seen in sickbay with painful arches.  He 
stated that he now had flat feet.  He also stated that he did 
not have problems with his hearing and tinnitus until after 
service, but that he believed his military duties as a 
laundryman, next to the engine room aboard ship and involving 
exposure to excessive noise levels, marked the onset of his 
current problems.  He testified that his post-service 
occupations did not involve excessive noise exposure, and 
that his tinnitus began about 15 to 20 years previously.  

The veteran served on active duty from May 1958 to March 
1963.  As noted previously, despite the RO's best efforts to 
obtain the service medical records, they are unavailable for 
review, presumably having been lost.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  (The veteran's service 
personnel records are of record.)  In this case, however, the 
appeal regarding a foot disability, hearing loss, and 
tinnitus turns on what the evidence shows in terms of a 
current medical diagnosis.

After service, medical records obtained from the VA and the 
Social Security Administration do not document any clinical 
findings or diagnoses of a foot disability, hearing loss, or 
tinnitus.  Records from the Social Security Administration, 
dated in June 1992 and September 1992, indicate complaints of 
transient numbness of the left foot, with an initial 
impression of questionable left foot and ankle paresis, but 
on follow-up the diagnoses included right carotid stenosis 
and hypertension.    

As the record now stands, there is no satisfactory proof that 
the veteran has a current diagnosis of a bilateral foot 
disability, hearing loss, or tinnitus.  In regard to hearing 
loss, there are in fact no audiological findings in the 
record to show impaired hearing that meets the VA standard of 
hearing disability under 38 C.F.R. § 3.385.  VA law and 
regulations require that for service connection to be 
established there must be a disability incurred or aggravated 
during service.  Without evidence of a present disability, 
there can be no valid claim for service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran's statements to the effect that he has a 
bilateral foot disability, bilateral hearing loss, and 
tinnitus, which are attributable to his period of service, 
lack probative value, particularly in light of the absence of 
a current diagnosis of each claimed disability.  Where, as 
here, the determinative issue involves a question of a 
medical diagnosis, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis, and 
consequently his statements regarding a bilateral foot 
disability, bilateral hearing loss, and tinnitus attributable 
to his period of service do not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board concludes that there is no competent evidence 
showing that the veteran currently has a bilateral foot 
disability, bilateral hearing loss, and tinnitus.  The weight 
of the evidence is against the veteran's claims of service 
connection and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Prostate Disorder, Headaches, Sinusitis

The veteran contends that he has a prostate disorder, 
headaches, and sinusitis related to his military service.  He 
testified that his prostate problems began in about 1960, 
when he was stationed in Hawaii and "strained" his prostate 
while lifting weights.  He indicated that he had urinary 
problems after this occurred.  He stated that he currently 
had infections involving the prostate, usually a couple of 
times a year.  As for his headaches, he testified that he was 
seen in sickbay for these.  

It was thought at the time that his headaches were related to 
problems with his wisdom teeth, which were subsequently 
pulled, but he stated that the headaches continued.  As for 
his sinusitis, he testified that he did not have sinusitis in 
service but that he had bronchial troubles during service 
which led to sinusitis after service.  

As noted previously, despite the RO's best efforts to obtain 
the service medical records, they are unavailable for review, 
presumably having been lost.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The veteran's service 
personnel records are of record, but they are not probative 
of the issues. 

A review of the medical records from VA and the Social 
Security Administration shows that beginning in 2000 the 
veteran has received diagnoses of prostatitis, sinusitis, and 
allergic rhinitis.  Further, VA outpatient records beginning 
in 2002 show that the veteran reported headaches in 
conjunction with his sinus problems.  Such diagnoses and 
clinical findings were initially made many years following 
the veteran's discharge from service in March 1963 and have 
not been medically linked to his period of service.  

Although the veteran asserts that his conditions are related 
to his active service, as a layperson he is not competent to 
provide the requisite medical opinion as to the existence or 
etiology of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, his assertions do not 
constitute competent medical evidence that his claimed 
conditions are related to his service.

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claims of service connection for a 
prostate disorder, headaches, and sinusitis, the 
preponderance of the evidence is against the claims and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).



ORDER

Service connection for a bilateral foot disability is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a prostate disorder is denied.    

Service connection for headaches is denied.  

Service connection for sinusitis is denied.  


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


